DETAILED ACTION   

1.	The Office Action is in response to RCE Application 17014248 filed on 03/24/2022. Claims 1-20 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Continued Examination Under 37 CFR 1.114 4.
    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 03/24/2022 has been entered.
Response to Amendment
3.	The Amendment filed on 02/16/2021 has been received.  Claims 1, 3-5, 8, 9, 11, 12, 14, 16, 18, and 20 have been amended. Claims 1-20 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 02/16/2021, pages 9-15 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§ 103 have been fully considered.
1) 	Basically, the applicant argued that the prior art (DAI et al. (US 20140078343) and in view of  Hirohata  et al. (US 20090034847 ) and in view of   Eilam (US 9367931) ) does not teach “estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data” recited in amended independent claim 1, 9 and 16 since “Dai’s user input is merely to trigger an image capturing process or an image processing process as the Office recognizes, but Dai does not contemplate utilizing user inputs in estimating prediction information of the first picture.” and “Therefore, Dai fails to teach or suggest “estimating, by utilizing the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data,” as recited in claim 1 (emphasis added). Hirohata, Eilam, Osman, and Atluru fail to cure these deficiencies of Dai. ”; ”  (remark, page 9-11).
And “ Further, the cited references fail to teach or suggest at least “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes [representing differences between the first picture and the reference picture|” as recited in claim 1” since “  , Hirohata merely discloses changing the individual processing rule corresponding to the reference image in order to adapt the individual processing rule to be used for processing input image data. /d., Jf [155]-[157] (emphasis added). Contrary to the Office’s allegation, Hirohata’s user instruction is not associated with one or more changes [representing differences between the first picture and the reference picture] of the first picture—rather Hirohata’s user instruction is directed to the rules (e.g., whether to or how to change the rules) for processing the input image data. Therefore, Hirohata fails to teach or suggest “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes [representing differences between the first picture and the reference picture] of the first picture with respect to a reference picture of the video data,” as recited in claim 1 (emphasis added). Dai, Kilam, Osman, and Atluru fail to cure these deficiencies of Hirohata.” (remark, page 11-12).
And,
“Applicant respectfully requests that the Office reconsider its reasoning for combining/modifying the invention of Dai in view of Hirohata and Eilam” since “There is also no teaching or suggestion in any references that would lead one of ordinary skill in the art to modify the invention of Dai in view of Hirohata with Eilam’s motion changes on images displayed on a host device. And without such a teaching or suggestion, one of ordinary skill in the art would not be motivated to incorporate any part of the teachings of Hirohata into the invention of Dai or to incorporate any part of the teaching of Ez/am into the invention of Dai in view of Hirohada”  (remark, page 12-13).

Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of DAI et al. (US 20140078343) and KIM (US 20140123177) and YOKOSAWA et al. (US 20180028273) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First,  the combination of DAI, YOKOSAWA and KIM discloses that “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes representing differences between the first picture and the reference picture”. For example, DAI disclose receiving a user input corresponding to a first picture of the video data in fig. 2, step S230; paragraph 0026, as: “…Upon receiving a video event which is triggered by user input, the video processing module 340 receives the first images from the first buffer 330 and encodes the first images into a video file”; 
KIM discloses that the user input being associated with one or more changes representing differences between the first picture and the reference picture in fig. 2, in which, UL video #1 and UL video #2 is different and the user input is associated with the difference, as suggested in paragraph 0023-0024, “each of the UI videos may be changed from one UI video to another UI video based at least in part on a user input as depicted and described with reference to FIG. 2”. The motivation of combination is each of the videos may be changed from one video to another video based at least in part on a user input (Kim paragraph 0023).
Second, the combination of DAI, YOKOSAWA and KIM discloses that “estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data”:
   i) DAI discloses that generating, based on the user input, prediction information of the first picture with respect a reference picture of the video data suggested in paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has prediction information of the first picture with respect a reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf; it is based on user input, since it is triggered by the user input. 
ii).	YOKOSAWA discloses that estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture in fig. 6, step S601-S604, in which, the change between two picture is achieved in S601 and the prediction information is estimated using the change information in S602; as also suggested in paragraph 0053, as: “the measurement control unit 210 performs a predetermined pulse sequence while the imaging parameters change in response to an instruction of imaging start by the operator via the input device 116, and acquires a plurality of images (Step S601). Next, the predicted-pixel-value computing unit 220 computes a predicted pixel value in the quantitative-value candidate group set in advance by using the used imaging parameters (Step S602)…”; in which, the changed between the first picture and the reference picture is caused by an operator (user) and the prediction information is estimated based on the change. The motivation of combination is to calculate prediction information based on the changed images (YOKOSAWA paragraph 0053). 
Therefore, the combination of DAI, YOKOSAWA and KIM discloses that “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes representing differences between the first picture and the reference picture” and “estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data”  recited in amended independent claim 1. 
2) The applicant believed that independent claims 9, 16, 20 are allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of DAI, YOKOSAWA and KIM discloses that “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes representing differences between the first picture and the reference picture” and “estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data”  recited in amended independent claims.

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of DAI, YOKOSAWA and KIM discloses that “receiving a user input corresponding to a first picture of the video data, the user input being associated with one or more changes representing differences between the first picture and the reference picture” and “estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture of the video data”  recited in amended independent claims. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-2, 6, 9-10, 15-17, 19-20  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over DAI et al. (US 20140078343) and in view KIM (US 20140123177) and in view of  YOKOSAWA et al. (US 20180028273).

	Regarding claim 1, DAI teaches a computer-implemented method for processing video data (fig. 2), the method comprising: 
	receiving a user input corresponding to a first picture of the video data (fig. 2, step S230; paragraph 0026, …;Upon receiving a video event which is triggered by user input, the video processing module 340 receives the first images from the first buffer 330 and encodes the first images into a video file); 
	generating, based on the user input, prediction information of the first picture with respect a reference picture of the video data (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has prediction information of the first picture with respect a reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf; it is based on user input, since it is triggered by the user input); and encoding the first picture using the prediction information (paragraph 0026, … Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction).
	It is noticed that DAI does not disclose explicitly of user input being associated with one or more changes representing differences between the first picture and the reference picture.
	KIM discloses that the user input being associated with one or more changes representing differences between the first picture and the reference picture (in fig. 2, in which, UL video #1 and UL video #2 is different and the user input is associated with the difference, as suggested in paragraph 0023-0024, “each of the UI videos may be changed from one UI video to another UI video based at least in part on a user input as depicted and described with reference to FIG. 2”).	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology user input being associated with one or more changes representing differences between the first picture and the reference picture as a modification to the method of DAI for the benefit of that each of the videos pictures may be changed from one video to another video based at least in part on a user input (Kim paragraph 0023).
	It is noticed that the combination of DAI does not disclose explicitly estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture.
	YOKOSAWA discloses that estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture (Fig. 6, step S601-S604, in which, the change between two picture is achieved in S601 and the prediction information is estimated using the change information in S602; as also suggested in paragraph 0053, as: “the measurement control unit 210 performs a predetermined pulse sequence while the imaging parameters change in response to an instruction of imaging start by the operator via the input device 116, and acquires a plurality of images (Step S601). Next, the predicted-pixel-value computing unit 220 computes a predicted pixel value in the quantitative-value candidate group set in advance by using the used imaging parameters (Step S602)…”; in which, the changed between the first picture and the reference picture is caused by an operator (user) and the prediction information is estimated based on the change).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture as a modification to the method of DAI for the benefit of that to calculate prediction information based on the changed images (YOKOSAWA paragraph 0053).

	Regarding claim 9, DAI teaches an apparatus for processing video data (fig. 3),  comprising: a memory  for storing a set of instructions (fig. 3, component 380; paragraph 0025, … control module implemented in hardware, software, or a combination thereof) and at least one processor (fig. 3, component 320) configured to execute the set of instructions to cause the apparatus to perform (paragraph 0025, … control module implemented in hardware, software, or a combination thereof): 
	receiving a user input corresponding to a first picture of the video data (fig. 2, step S230; paragraph 0026, …; Upon receiving a video event which is triggered by user input, the video processing module 340 receives the first images from the first buffer 330 and encodes the first images into a video file); 
	generating, based on the user input, prediction information of the first picture with respect a reference picture of the video data (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has prediction information of the first picture with respect a reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf; it is based on user input, since it is triggered by the user input); and encoding the first picture using the prediction information (paragraph 0026, … Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction).
	It is noticed that DAI does not disclose explicitly of user input being associated with one or more changes representing differences between the first picture and the reference picture.
	KIM discloses that the user input being associated with one or more changes representing differences between the first picture and the reference picture (in fig. 2, in which, UL video #1 and UL video #2 is different and the user input is associated with the difference, as suggested in paragraph 0023-0024, “each of the UI videos may be changed from one UI video to another UI video based at least in part on a user input as depicted and described with reference to FIG. 2”).	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology user input being associated with one or more changes representing differences between the first picture and the reference picture as a modification to the apparatus of DAI for the benefit of that each of the videos pictures may be changed from one video to another video based at least in part on a user input (Kim paragraph 0023).
	It is noticed that the combination of DAI does not disclose explicitly estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture.
	YOKOSAWA discloses that estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture (Fig. 6, step S601-S604, in which, the change between two picture is achieved in S601 and the prediction information is estimated using the change information in S602; as also suggested in paragraph 0053, as: “the measurement control unit 210 performs a predetermined pulse sequence while the imaging parameters change in response to an instruction of imaging start by the operator via the input device 116, and acquires a plurality of images (Step S601). Next, the predicted-pixel-value computing unit 220 computes a predicted pixel value in the quantitative-value candidate group set in advance by using the used imaging parameters (Step S602)…”; in which, the changed between the first picture and the reference picture is caused by an operator (user) and the prediction information is estimated based on the change).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture as a modification to the apparatus of DAI for the benefit of that to calculate prediction information based on the changed images (YOKOSAWA paragraph 0053).

	Regarding claim 16, DAI teaches a non-transitory computer readable medium that stores a set of instructions (fig. 3, component 380; paragraph 0025, … control module implemented in hardware, software, or a combination thereof)  that is executable by at least one processor(fig. 3, component 320)  of a computing device (fig.3, the whole system) to perform a method for processing video data, the method comprising: 
	receiving a user input corresponding to a first picture of the video data (fig. 2, step S230; paragraph 0026, …; Upon receiving a video event which is triggered by user input, the video processing module 340 receives the first images from the first buffer 330 and encodes the first images into a video file); 
	generating, based on the user input, prediction information of the first picture with respect a reference picture of the video data (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has prediction information of the first picture with respect a reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf; it is based on user input, since it is triggered by the user input); and encoding the first picture using the prediction information (paragraph 0026, … Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction).
	It is noticed that DAI does not disclose explicitly of user input being associated with one or more changes representing differences between the first picture and the reference picture.
	KIM discloses that the user input being associated with one or more changes representing differences between the first picture and the reference picture (in fig. 2, in which, UL video #1 and UL video #2 is different and the user input is associated with the difference, as suggested in paragraph 0023-0024, “each of the UI videos may be changed from one UI video to another UI video based at least in part on a user input as depicted and described with reference to FIG. 2”).	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology user input being associated with one or more changes representing differences between the first picture and the reference picture as a modification to the non-transitory computer readable medium of DAI for the benefit of that each of the videos pictures may be changed from one video to another video based at least in part on a user input (Kim paragraph 0023).
	It is noticed that the combination of DAI does not disclose explicitly estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture.
	YOKOSAWA discloses that estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture (Fig. 6, step S601-S604, in which, the change between two picture is achieved in S601 and the prediction information is estimated using the change information in S602; as also suggested in paragraph 0053, as: “the measurement control unit 210 performs a predetermined pulse sequence while the imaging parameters change in response to an instruction of imaging start by the operator via the input device 116, and acquires a plurality of images (Step S601). Next, the predicted-pixel-value computing unit 220 computes a predicted pixel value in the quantitative-value candidate group set in advance by using the used imaging parameters (Step S602)…”; in which, the changed between the first picture and the reference picture is caused by an operator (user) and the prediction information is estimated based on the change).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture as a modification to the non-transitory computer readable medium of DAI for the benefit of that to calculate prediction information based on the changed images (YOKOSAWA paragraph 0053).

	Regarding claim 20, DAI teaches system (fig. 5) comprising: a user device including a displayer (fig. 5, component 560) and a user input provider (fig. 5, component 535; fig. 2, step S230); and an apparatus for processing video data (fig. 3),  comprising: a memory  for storing a set of instructions (fig. 3, component 380; paragraph 0025, … control module implemented in hardware, software, or a combination thereof) and at least one processor (fig. 3, component 320) configured to execute the set of instructions to cause the apparatus to perform (paragraph 0025, … control module implemented in hardware, software, or a combination thereof): 
	receiving a user input corresponding to a first picture of the video data (fig. 2, step S230; paragraph 0026, …; Upon receiving a video event which is triggered by user input, the video processing module 340 receives the first images from the first buffer 330 and encodes the first images into a video file); 
	generating, based on the user input, prediction information of the first picture with respect a reference picture of the video data (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has prediction information of the first picture with respect a reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf; it is based on user input, since it is triggered by the user input); and encoding the first picture using the prediction information (paragraph 0026, … Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction).
	It is noticed that DAI does not disclose explicitly of user input being associated with one or more changes representing differences between the first picture and the reference picture.
	KIM discloses that the user input being associated with one or more changes representing differences between the first picture and the reference picture (in fig. 2, in which, UL video #1 and UL video #2 is different and the user input is associated with the difference, as suggested in paragraph 0023-0024, “each of the UI videos may be changed from one UI video to another UI video based at least in part on a user input as depicted and described with reference to FIG. 2”).	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology user input being associated with one or more changes representing differences between the first picture and the reference picture as a modification to the system of DAI for the benefit of that each of the videos pictures may be changed from one video to another video based at least in part on a user input (Kim paragraph 0023).
	It is noticed that the combination of DAI does not disclose explicitly estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture.
	YOKOSAWA discloses that estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture (Fig. 6, step S601-S604, in which, the change between two picture is achieved in S601 and the prediction information is estimated using the change information in S602; as also suggested in paragraph 0053, as: “the measurement control unit 210 performs a predetermined pulse sequence while the imaging parameters change in response to an instruction of imaging start by the operator via the input device 116, and acquires a plurality of images (Step S601). Next, the predicted-pixel-value computing unit 220 computes a predicted pixel value in the quantitative-value candidate group set in advance by using the used imaging parameters (Step S602)…”; in which, the changed between the first picture and the reference picture is caused by an operator (user) and the prediction information is estimated based on the change).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology estimating by utilizing based on the user input associated with the one or more changes, prediction information corresponding to the one or more changes of the first picture with respect to the reference picture as a modification to the system of DAI for the benefit of that to calculate prediction information based on the changed images (YOKOSAWA paragraph 0053).

Regarding claim 2, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 1 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 6, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 1 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information comprises encoding the first picture using the prediction information, the first picture, and the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information, the first picture, and the reference picture;  please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 10, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 9 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 15, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 9 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information comprises encoding the first picture using the prediction information, the first picture, and the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information, the first picture, and the reference picture; please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 17, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 16 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information to generate a predicted picture (P-picture) based on the prediction information with respect to the reference picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 19, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 16 as discussed above. In addition, DAI further discloses that encoding the first picture using the prediction information comprises encoding the first picture using the prediction information, the first picture, and the reference picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction encoding the first picture using the prediction information, the first picture, and the reference picture; please refer to attached “inter_frame_Wikipedia”.pdf).

6.	Claim 3-5, 11-14, 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over DAI et al. (US 20140078343) and in view KIM (US 20140123177) and in view of  YOKOSAWA et al. (US 20180028273) and further in view of  Osman (US 20200289937).
 
	Regarding claim 3, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 1 as discussed above.	
	It is noticed that the combination of DAI, KIM and YOKOSAWA does not disclose explicitly of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data.
	Osman disclose of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data (fig. 8, component 808, portable motion detection; paragraph 0229, … A motion detection module 808 includes any of various kinds of motion sensitive hardware, such as a magnetometer 810, an accelerometer 88, and a gyroscope 814; it is based on the user input with a predetermined control action in the video data, as suggested in paragraph 0228, … The system devices further determine an initial position and orientation of the hand-held controller and/or the HMD 705 operated by the user A. The game console 700 determines a current state of a game based on the interactivity between the user A and the game.  The system devices track a position and orientation of the hand-held controller and/or the HMD 705 during an interactive session of the user A with a game); and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data. (paragraph 0007, … when the user input is received, an explosive is set off or an AI NPC moves or a virtual object moves.  The AI NPC, the laws of physics, and a change in the user's viewpoint contribute to changes in a rendering of the scene of the game).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data as taught by Osman as a modification to the method of DAI for the benefit of that to determine a position and an orientation of a virtual object (see Osman paragraph 0045).
	
Regarding claim 4, the combination of DAI, KIM and YOKOSAWA and Osman teaches the limitations recited in claim 3 as discussed above. In addition, DAI further discloses that determining a distance and direction of the motion of the target object between the reference picture and the first picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has motion vector which is a distance and direction of the motion of the target object between the reference picture and the first picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf).

	Regarding claim 5, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 1 as discussed above.	
	It is noticed that the combination of DAI, KIM and YOKOSAWA does not disclose explicitly of receiving the prediction information via application program interface.
	Osman disclose of receiving the prediction information via application program interface (paragraph 0228, … the HMD 705 enable the HMD 705 to display and capture video of an interactive session of a game… The game console 700 determines a current state of a game based on the interactivity between the user A and the game; in which, the application program interface is the interactive session of a game and a current state of a game based on the interactivity between the user A and the game is a prediction information application program interface).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating, based on the user input, the prediction information of the first picture comprises generating, based on the user input, a prediction information application program interface as taught by Osman as a modification to the method of DAI for the benefit of that to initiate an interactive session of a game (see Osman paragraph 0228).

	Regarding claim 11, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 9 as discussed above.	
	It is noticed that the combination of DAI, KIM and YOKOSAWA does not disclose explicitly of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data.
	Osman disclose of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data (fig. 8, component 808, portable motion detection; paragraph 0229, … A motion detection module 808 includes any of various kinds of motion sensitive hardware, such as a magnetometer 810, an accelerometer 88, and a gyroscope 814; it is based on the user input with a predetermined control action in the video data, as suggested in paragraph 0228, … The system devices further determine an initial position and orientation of the hand-held controller and/or the HMD 705 operated by the user A. The game console 700 determines a current state of a game based on the interactivity between the user A and the game.  The system devices track a position and orientation of the hand-held controller and/or the HMD 705 during an interactive session of the user A with a game); and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data. (paragraph 0007, … when the user input is received, an explosive is set off or an AI NPC moves or a virtual object moves.  The AI NPC, the laws of physics, and a change in the user's viewpoint contribute to changes in a rendering of the scene of the game).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data as taught by Osman as a modification to the apparatus of DAI for the benefit of that to determine a position and an orientation of a virtual object (see Osman paragraph 0045).
	
Regarding claim 12, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 11 as discussed above. In addition, DAI further discloses that determining a distance and direction of the motion of the target object between the reference picture and the first picture (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has motion vector which is a distance and direction of the motion of the target object between the reference picture and the first picture by inheritance; please refer to attached “inter_frame_Wikipedia”.pdf).

Regarding claim 13, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 12 as discussed above. In addition, DAI further discloses that determining the distance and the direction of the motion based on the user input (paragraph 0026, … The video processing module 340 may implement video compression techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T 11.264, AVC (Advanced Video Coding), HEVC (High Efficiency Video Coding), and extensions of such standards.  Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy; in which, the inter-picture prediction has motion vector which is a distance and direction of the motion of the target object between the reference picture and the first picture by inheritance; ; please refer to attached “inter_frame_Wikipedia”.pdf it is based on user input, since it is triggered by the user input as shown in fig. 2, step S230).

	Regarding claim 14, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 9 as discussed above.	
	It is noticed that the combination of DAI, KIM and YOKOSAWA does not disclose explicitly of receiving the prediction information via application program interface.
	Osman disclose of receiving the prediction information via application program interface (paragraph 0228, … the HMD 705 enable the HMD 705 to display and capture video of an interactive session of a game… The game console 700 determines a current state of a game based on the interactivity between the user A and the game; in which, the application program interface is the interactive session of a game and a current state of a game based on the interactivity between the user A and the game is a prediction information application program interface).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating, based on the user input, the prediction information of the first picture comprises generating, based on the user input, a prediction information application program interface as taught by Osman as a modification to the apparatus of DAI for the benefit of that to initiate an interactive session of a game (see Osman paragraph 0228).

	Regarding claim 18, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 16 as discussed above.	
	It is noticed that the combination of DAI, Hirohata and Eilam I does not disclose explicitly of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data.
	Osman disclose of based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data (fig. 8, component 808, portable motion detection; paragraph 0229, … A motion detection module 808 includes any of various kinds of motion sensitive hardware, such as a magnetometer 810, an accelerometer 88, and a gyroscope 814; it is based on the user input with a predetermined control action in the video data, as suggested in paragraph 0228, … The system devices further determine an initial position and orientation of the hand-held controller and/or the HMD 705 operated by the user A. The game console 700 determines a current state of a game based on the interactivity between the user A and the game.  The system devices track a position and orientation of the hand-held controller and/or the HMD 705 during an interactive session of the user A with a game); and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data. (paragraph 0007, … when the user input is received, an explosive is set off or an AI NPC moves or a virtual object moves.  The AI NPC, the laws of physics, and a change in the user's viewpoint contribute to changes in a rendering of the scene of the game).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology based on the user input, the prediction information comprises: determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data; and determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data as taught by Osman as a modification to the computer readable medium of DAI for the benefit of that to determine a position and an orientation of a virtual object (see Osman paragraph 0045).

7.	Claim 7, 8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over DAI et al. (US 20140078343) and in view KIM (US 20140123177) and in view of  YOKOSAWA et al. (US 20180028273) and further in view of  ATLURU et al.  (US 20180146198).
 
	Regarding claim 7, the combination of DAI, KIM and YOKOSAWA teaches the limitations recited in claim 1 as discussed above.	
	It is noticed that the combination of DAI, KIM and YOKOSAWA does not disclose explicitly of the prediction information comprises region information that defines a region of interest for encoding.
	ATLURU disclose of the prediction information comprises region information that defines a region of interest for encoding (fig. 1F, component 104; paragraph 0092, an ROI prediction system implementing techniques as described herein can transfer some or all of ROI-related information from the previous video clip to be used in the to-be-released video clip, thereby providing an early estimate (e.g., prediction, guidance, etc.) on which spatial regions of video images in the to-be-released video clip should be ROIs; it is encoded, as suggested in paragraph 0030, …the video images may be encoded into compressed image data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the prediction information comprises region information that defines a region of interest for encoding as taught by ATLURU as a modification to the method of DAI for the benefit of that to providing an early estimate on which spatial regions of video images in the to-be-released video clip should be ROIs (see ATLURU paragraph 0092).

	Regarding claim 8, the combination of DAI, KIM and YOKOSAWA and ATLURU teaches the limitations recited in claim 7 as discussed above. In addition, ATLURU further discloses that determining a type of motion corresponding to the user input based on association of the user input with a predetermined control action in the video data (paragraph 0121, … The content viewer's viewport at runtime may be tracked by a face tracking device, an eye tracking device, a head motion tracker, etc. These tracking device(s) may operate in real time with the display on which the image portion of the video image (100) is rendered); determining a target object of the motion corresponding to the user input in the first picture based on a user profile information to the video data (paragraph 0080, … A spatial trajectory formed/represented by the spatial coordinates of the flying bee may be combined with image portions depicting the flying bee in 
determining an ROI in any given video image of the video clip.  The spatial trajectory of the flying bee and the image portions may be further combined with content viewers' eye movements as determined or received in user viewing behavior data to determine the ROI; in which the flying bee is the target object); and determining a region including the target object as the region of interest for encoding (paragraph 0080, … A spatial trajectory formed/represented by the spatial coordinates of the flying bee may be combined with image portions depicting the flying bee in determining an ROI in any given video image of the video clip.  The spatial trajectory of the flying bee and the image portions may be further combined with content viewers' eye movements as determined or received in user viewing behavior data to determine the ROI; it is encoded, as disclosed in paragraph 0030, …the video images may be encoded into 
compressed image data).
	The motivation of combination is the same as in claim 7’ rejection.

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423